Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/22 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as obvious over Hussey et al, WO 2019/227131 in view of JP 207143984A and Deguchi, U.S. Patent Application Publication No. 2011/0033687.  
Hussey discloses a structure comprising a substrate of a woven or non-woven material which can be further shaped by molding, stamping, heat treatment, ultrasonic welding and embossing.  See paragraph 0027.  The substrate can be a woven substrate formed from nylon or polyester yarns having a denier of 5-20 denier and a weight of 5-50 gsm.  See paragraph 0086.  A metal layer can be vacuum deposited onto the substrate.  The metal layer can be aluminum, aluminum alloys, copper, copper alloys and other metals or materials which reflect substantial portions of incident thermal radiation. See paragraph 0137 as well as paragraphs 0088-0091.  The metal layer can have a thickness of between 5 and 100 nanometers.  See paragraph 0135.  The metal layer corresponds to the claimed low emissivity layer.  The structure may further comprise a protective layer such as an acrylate polymer vapor deposited onto the metal layer.  See paragraphs 0092-0093. The protective layer corresponds to the claimed coating layer.  The coating layer can have a thickness of from 5-500 nanometers.  See paragraph 0088.  The fabric can have a structure with a series of omega shaped portions wherein an insulation material is filled within the omega shaped portions, which corresponds to the claimed insulating baffle structures.  The woven fabric substrate made up of yarns of 5-250 deniers and having a weave density of 150-250 threads per inch and an air permeability of 100-200 cubic foot per minute results in a substantially planar surface.  Further, the fabric can be subjected to calendering in order to provide a smooth, level or flush surface.  See paragraph 0175.  Calendering is a mechanical finishing of a textile.  Thus, it is reasonable to expect that the woven layer of Hussey would meet the limitations of a surface waviness of less than 35 um when tested in accordance with a surface metrology algorithm Testing system, or else, in the alternative, it would have been obvious to have selected the weave density, denier, permeability and calendering process which resulted in a fabric having the optimum smoothness.  Hussey does not require a chemical finish for the textile.  Since the metal layer is deposited on the fabric, it would necessarily adhere to the microstructures of the surface of the woven fabric.  Further, since the same materials are employed, the metal layer of Hussey would necessarily have the claimed emissivity.  With regard to the limitation that the fabric exhibits an increase in insulation ability of at least 10% compared to a substantially similar woven fabric in the absence of the low emissivity layer when tested together with a fibrous sheet insulation and another untreated woven fabric in accordance with ASTM-F1858 Part A, or an emissivity difference of at least 0.25 compared to a substantially similar woven fabric in the absence of the layer of low emissivity material when tested by emissometer,  it is reasonable to expect that the structure of Hussey would necessarily meet the limitation, in view of the fact that Hussey employs the same materials made the same way for the same purpose.  
With regard to the limitation that the insulating baffle structures are loosely attached to the first fabric layer such that they are free to move about a seam attaching the plurality of insulating baffle to the first fabric layer, while Hussey teaches providing baffles, it does not teach that they are attached by a seam to the fabric about which the baffles can move.  
However, JP 2017143984A teaches that an alternative method of forming an insulating and breathable material is to provide the baffles as a series of bags which are attached to the fabrics by a seam.  See figures and disclosure at paragraphs 0018-0021.  JP ‘984 teaches that this method allows the insulation properties of the resulting fabric to be tailored to the degree of insulation desired.
Therefore, it would have been obvious to have employed the alternative means of providing baffles on an insulating fabric as taught by JP ‘984 in view of its suitability for the intended purpose of providing insulating baffles on an insulating fabric while allowing for the particular degree of insulation to be maintained.

Hussey et al differs from the claimed invention because it does not disclose the polyester is PET or that the nylon is 6 or nylon 6,6 or that the fabric layer used is downproof having the claimed air permeability.
However, Deguchi teaches that lightweight fabrics comprising yarns having a denier as taught by Hussey  suitable for use in tents, blankets and insulating apparel can comprise PET and/or nylon 6 or nylon 6,6, yarns and can be formed to be downproof.  See abstract, paragraph 0012, 0017.  
Therefore, it would have been obvious to have employed PET or nylon 6, or nylon 6,6 and to have formed the fabric to be downproof as taught by Deguchi, in view of the teaching of Deguchi that PET and nylon 6, and nylon 6,6 are useful in forming fabrics which can be made downproof and are useful for forming various insulating textile structures.
Since the fabric is downproof, it would be reasonable to expect that the fabric would have the claimed air permeability.
Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Conolly, U.S. Patent Application Publication No. 2014/0356574. In view of JP 207143984A and Deguchi, U.S. Patent Application Publication No. 2011/0033687.
Conolly discloses a structure comprising a substrate layer, a coating layer and a metal layer.  The substrate layer can be a woven fabric formed from polymeric yarns having a denier of 5-80.  See paragraph 0049.  The fabric can be woven from nylon or polyester yarns.  See paragraph 0047.  The fabric can be passed through a series of hot rollers before or after metallization to produce a more smooth surface to produce a lower emissivity of the metal layer, which corresponds to a mechanical finishing of the textile.  See paragraph 0049.  The coating layer can be an organic coating layer such as a polyacrylate which is vapor deposited.  See paragraphs 0063-0064.  The metal layer is vapor deposited onto the woven fabric and can comprise aluminum, gold, silver, zinc, tin, lead, copper, titanium and their alloys.  See paragraphs 0011, 0066.  Since the metal layer is vapor deposited onto the woven fabric comprising yarns, it will be deposited onto the microstructure of the fabric.  The metal layer can be 10-200 nm thick.  See paragraph 0054.  The coating layer can have a thickness of 0.02-2.5 um, (20-2500 nanometers),  which encompasses values of less than 400 nm thick.  See paragraph 0062.  Conolly teaches providing an insulation layer which may comprise a fabric which is able to resist the migration of feather, (i.e. downproof), which comprises a series of cavities or embossments which are filled with the insulating material such as feathers.  See paragraph 0040-0043.  Conolly does not require the textile to have a chemical finish.  
Conolly differs from the claimed invention because it does not disclose the basis weight of the textile layers, does not disclose the surface smoothness, does not disclose employing PET or nylon 6, nylon 6’6 as the particular polyesters or nylon yarns employed.
However, Deguchi teaches lightweight fabrics comprising yarns having a denier as taught by Conolly which are suitable for use in tents, blankets and insulating apparel.  Deguchi teaches such fabrics can be formed to be extremely smooth and can have a light basis weight of 15-50 gsm, are downproof and are highly suitable for insulating apparel and blankets.  See paragraph 0019.  Deguchi teaches that suitable yarns for forming the fabrics include PET and/or nylon 6 or nylon 6,6, yarns and can be formed to be downproof.  See abstract, paragraph 0012, 0017.  
Therefore, it would have been obvious to have selected basis weights and particular types of yarns as taught by Deguchi to form the fabric layer of Conolly, in view of the teaching of Deguchi of the suitability of such fabrics which are thin and lightweight yet strong and tear resistant.  Once the fabric particulars of Deguchi were employed in the fabric of Conolly, it is reasonable to expect that the fabric would have the claimed smoothness, or else to have selected the particular yarns, basis weight and calendering process, (hot rolling), which produced the optimum smoothness, to have the claimed air permeability, since both fabrics are downproof.  
With regard to the limitation that the fabric exhibits an increase in insulation ability of at least 10% compared to a substantially similar woven fabric in the absence of the low emissivity layer when tested together with a fibrous sheet insulation and another untreated woven fabric in accordance with ASTM-F1858 Part A, or an emissivity difference of at least 0.25 compared to a substantially similar woven fabric in the absence of the layer of low emissivity material when tested by emissometer,  it is reasonable to expect that the structure of Conolly, once modified as taught by Deguchi,  would meet these limitations, since the same materials must have the same properties.  Additionally, it would have been obvious to have selected particular materials and coating in view of the teachings of Conolly in order to optimize the insulation properties of the structure.   
Connolly in view of Deguchi do not clearly teach that the baffles are loosely attached to the first fabric layer such that they are free to move about a seam attaching the baffles to the first layer.  
With regard to the limitation that the insulating baffle structures are loosely attached to the first fabric layer such that they are free to move about a seam attaching the plurality of insulating baffle to the first fabric layer, while Connolly teaches providing baffles, it does not teach that they are attached by a seam to the fabric about which the baffles can move.  
However, JP 2017143984A teaches that an alternative method of forming an insulating and breathable material is to provide the baffles as a series of bags which are attached to the fabrics by a seam.  See figures and disclosure at paragraphs 0018-0021.  JP ‘984 teaches that this method allows the insulation properties of the resulting fabric to be tailored to the degree of insulation desired.
Therefore, it would have been obvious to have employed the alternative means of providing baffles on an insulating fabric as taught by JP ‘984 in view of its suitability for the intended purpose of providing insulating baffles on an insulating fabric while allowing for the particular degree of insulation to be maintained.
Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive. 
Applicant argues that in JP ‘984 that the baffles are configured to maintain their loft and do not lay down against the textile layer underneath the baffles. However, the baffles of JP ‘984 lay down against the textile layer at least at the bottom portions of the baffles.  The claims do not require that the baffles are substantially flat or that a particular percent of the surface area of the baffles contacts the underlying textile layer.  The baffles of JP ‘984 are in contact with the underlying textile and thus are laying down against it.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789